Case 8:16-cv-01790-JVS-AGR Document 240-10 Filed 03/13/20 Page 1 of 8 Page ID
                                  #:7185




                             Exhibit 10
Case 8:16-cv-01790-JVS-AGR Document 240-10 Filed 03/13/20 Page 2 of 8 Page ID
                                  #:7186




     1   [SEE SIGNATURE BLOCK FOR COUNSEL INFORMATION]
     2
     3
     4
     5
     6
     7
     8                    UNITED STATES DISTRICT COURT
     9                   CENTRAL DISTRICT OF CALIFORNIA
                               SOUTHERN DIVISION
    10
         SPEX TECHNOLOGIES, INC.,
    11                                      Case No. 8:16-CV-01790-JVS-AGR
    12            Plaintiff,
                                            DEFENDANTS KINGSTON
    13                                      TECHNOLOGY CORPORATION,
             V.
                                            KINGSTON DIGITAL, INC., AND
    14
                                            KINGSTON TECHNOLOGY
         KINGSTON TECHNOLOGY
    15                                      COMPANY, INC.’S NOTICE OF
         CORPORATION, KINGSTON
                                            30(b)(6) DEPOSITION TO SPEX
    16   DIGITAL, INC., KINGSTON
                                            TECHNOLOGIES, INC.
         TECHNOLOGY COMPANY, INC.,
    17
         IMATION CORPORATION,               Honorable Judge James V. Selna
    18   DATALOCKER INC., DATA LOCKER
         INTERNATIONAL, LLC,
    19
   20             Defendants.
   21
    22
    23
    24
   25
                                                                               exhibit 1
   26
                                                                                    HAKEL
   27                                                                           December 19, 2019
                                                                             Rebecca Romano, CSR 12546
   28
                                                            Kingston’s Notice of 30(b)(6)
                                                                     Deposition to SPEX
                                                                 8:16-cv-01790-JVS-AGR




                                    EXHIBIT 10
                                     Page 139
Case 8:16-cv-01790-JVS-AGR Document 240-10 Filed 03/13/20 Page 3 of 8 Page ID
                                  #:7187




     1                                                TOPICS
     2             1.    Your knowledge regarding the validity of claims 55 and 57 of the ’135
     3   patent.
     4          2. Your knowledge of prior art, past inventions, and past publications
     5   regarding the subject matter of claims 55 and 57 of the ’ 135 patent.
     6          3. Your knowledge of allegations or arguments that claims 55 and 57 of the
     7   ’135 patent are invalid.
     8          4.       Your reasons for entering into the IPR Agreement.
     9          5.       Your knowledge of who had any role in the formulation, negotiation,
    10   execution, and implementation of the IPR Agreement, and what each person’s role
    11   was in the matter.
    12          6. Your reasons for not withdrawing Your claims related to the ’135 patent
    13   against Western Digital after You offered to do so prior to the stay, see D.I. 87 at 1
    14   (“SPEX is willing to withdraw its claims against Western Digital on the Method
    15   Claims and the ’135 Claims and proceed to trial against Western Digital only on the
    16   ’802 Device Claims”).
    17          7.       The benefits realized by You from entering into the IPR Agreement.
    18          8.       The market for portable secure USB memory products, including the
    19   market share and relative pricing of companies who sell products in the market for
    20   portable secure USB memory products, and products and methods that compete with
    21   secure USB memory products.
    22          9.       Your knowledge of Spyrus’ pricing, marketing, sales, projections,
    23   competitive intelligence and competitors for secure USB memory products.
    24             10.   Your knowledge of pricing, marketing, sales, projections, competitive
   25    intelligence and competitors for secure USB memory products and products and
   26    methods that compete with them.
    27             11.   Your decision not to file a Patent Owner Response in IPR2018-00082.
    28
                                                           6                      Kingston’s Notice OF 30(b)(6)
         _________________________________________________________________________________ Deposition to SPEX
                                                                                        8:16-cv-01790-JVS-AGR




                                                EXHIBIT 10
                                                 Page 140
Case 8:16-cv-01790-JVS-AGR Document 240-10 Filed 03/13/20 Page 4 of 8 Page ID
                                  #:7188




    1          12.     Your knowledge of Harari and Anderson.
    2          13.     Your understanding as to what is required to practice or teach the step
    3   of “operably connecting the security module and/or the target module to the host
    4   computing device in response to an instruction from the host computing device,” as
    5   recited in claims 55 and 57 of the ’ 135 patent.
    6           14.    Your knowledge of the PCMCIA specification.
    7           15.    Your knowledge of any industry standards or practices regarding the
    8   PCMCIA specification and licensing or access to technology for implementation for
    9   such specification.
   10           16.    Your knowledge concerning the similarity between claim 38 of the
   11   ’802 patent and claim 55 of the ’ 135 patent.
   12           17.    Your knowledge concerning the similarity between claim 39 of the
   13   ’802 patent and claim 57 of the ’ 135 patent.
   14           18.    Your knowledge relating to any valuation of a license to claims 55 and
   15   57 of the ’ 135 patent, including any offers to license or settle litigation related to the
   16   ’135 patent.
   17           19. Your communications with Spyrus relating to the IPR Agreement and any
   18   drafts or negotiations regarding the IPR Agreement.
   19          20. Your communications with the Settling Defendants relating to the IPR
   20   Agreement and any drafts or negotiations regarding the IPR Agreement.
   21          21. Your communications with any other person or entity relating to the IPR
   22   Agreement and any drafts or negotiations regarding the IPR Agreement.
   23          22.     The effect of the IPR Agreement on pricing, production, availability,
   24   sales, distribution, and the market for portable secure USB memory products.
   25          23.     The effect of the IPR Agreement on pricing, production, availability,
   26   sales, distribution and the market for other products and methods that compete with
   27   secure USB products.
   28
                                                          7                      Kingston’s Notice OF 30(b)(6)
        _________________________________________________________________________________ Deposition to SPEX
                                                                                      8:16-cv-01790-JVS-AGR




                                                EXHIBIT 10
                                                 Page 141
Case 8:16-cv-01790-JVS-AGR Document 240-10 Filed 03/13/20 Page 5 of 8 Page ID
                                  #:7189




     1          24.      Your offers to license the ’ 135 patent or settle any litigation involving
     2   the ’135 patent
     3          25.      Any basis You have received or learned from any source that
     4   contradicts or disagrees with SPEX’s expert Dr. Rhyne that:
     5          (a) Element 55(a) of the ’135 patent “is the same as Element 38a of claim 38
     6                of the ’802 patent” (Infringement report, at        178);
     7          (b) Element 55(b) of the ’135 patent “is very similar” to element 38b of claim
     8                38 of the ’802 patent, and (like element 38b) “describes responding to a
     9                requires for information about the modular device (i.e. an encrypting
    10                storage device) with information about the target module (i.e. a storage
    11                device” (Infringement report, at       180);
    12          (c) Element 57(a) from the ’135 patent “is the same as element 39a of the
    13                ’802 patent” (Infringement report at        189);
    14          (d) Element 57b from the ’135 patent “is the same limitation as Element 39b
    15                of the ’802 patent” (Infringement report at         192);
    16          (e) Element 57c from the ’135 patent “is the same limitation as Element 39c
    17                of claim 39 of the ’802 patent” (Infringement report at           194).
    18          26.      Your understanding of the assertion made by Kingston’s expert Dr.
    19   Villasenor that Jones (by virtue of disclosing a PCMCIA card) teaches the step of
    20   “operably connecting the security module and/or the target module to the host
   21    computing device in response to an instruction from the host computing device,” as
    22   recited in claims 55 and 57 of the ’135 patent (see, e.g., Villasenor Invalidity Report
    23   at Ilf 229-239;     272,    280).
    24          27.      Your expert Dr. Rhyne’s decision not to offer an opinion relating to
   25    whether Jones and/or the PCMCIA standard teaches the step of “operably
   26    connecting the security module and/or the target module to the host computing
   27    device in response to an instruction from the host computing device,” as recited in
   28
                                                          g                      Kingston’s Notice OF 30(b)(6)
         _________________________________________________________________________________ Deposition to SPEX
                                                                                       8; 16-cv-01790-JVS-AGR




                                                EXHIBIT 10
                                                 Page 142
Case 8:16-cv-01790-JVS-AGR Document 240-10 Filed 03/13/20 Page 6 of 8 Page ID
                                  #:7190




    1   claims 55 and 57 of the ’135 patent (see, e.g., Rhyne Invalidity Report at           361—
    2   376).
    3           28.   Your contention, if any, that You do not know that Harari and/or
    4   Anderson teach the step of “operably connecting the security module and/or the
    5   target module to the host computing device in response to an instruction from the
    6   host computing device,” as recited in claims 55 and 57 of the ’135 patent.
    7           29.   Your contention, if any, that You do not know that the PCMCIA
    8   specification teaches the step of “operably connecting the security module and/or
    9   the target module to the host computing device in response to an instruction from
   10   the host computing device,” as recited in claims 55 and 57 of the ’135 patent.
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  9                        Kingston’s Notice OF 30(b)(6)
                                                  ______________ ___________________ Deposition to SPEX
                                                                                 8:16-cv-01790-JVS-AGR




                                          EXHIBIT 10
                                           Page 143
Case 8:16-cv-01790-JVS-AGR Document 240-10 Filed 03/13/20 Page 7 of 8 Page ID
                                  #:7191




     1
         Dated: October 16, 2019        FISH & RICHARDSON P.C.
     2
                                        By: /s/David M. Hoffman__________
     3                                      David M, Hoffman {pro hac vice}
     4                                      hof&nan@fr.com
                                            David Morris {pro hac vice}
     5                                      dmorris@fr.com
     6                                      111 Congress Ave., Suite 810
                                            Austin, TX 78701
     7
                                            Tel: (512) 472-5070
     8                                      Fax: (512) 320-8935
     9                                        Joanna M. Fuller (SBN 266406)
                                              jfuller@fr.com
    10                                        633 W. 5th Street, 26th Floor
    11                                        Los Angeles, CA 90071
                                               Tel: (213) 533-4240
    12                                        Fax: (858) 678-5099
    13                                         Oliver J. Richards (SBN 310972)
    14                                         orichards@fr.com
                                               12390 El Camino Real
    15                                         San Diego, CA 92130
    16                                         Tel: 858-678-4715
                                               Fax: 858-678-5099
    17
                                        LAW OFFICE OF S.J. CHRISTINE YANG
    18
    19                                         Christine Yang (SBN 102048)
                                               chrisyang@sjclawpc.com
   20                                          Victoria Hao {pro hac vice}
   21                                          vhao@sjclawpc.com
                                               17220 Newhope Street, Suite 101-102
   22                                          Fountain Valley, CA 92708
   23                                          Tel.: (714) 641-4022
                                               Fax: (714) 641-2082
   24
   25                                   Attorneys for Defendants
                                        Kingston Technology Corporation,
   26                                   Kingston Digital, Inc., and Kingston
   27                                   Technology Company, Inc.
   28
                                           10                     Kingston’s Notice of 30(b)(6)
                                        __________________________________ Deposition to SPEX
                                                                        8:16-cv-01790-JVS-AGR




                                   EXHIBIT 10
                                    Page 144
Case 8:16-cv-01790-JVS-AGR Document 240-10 Filed 03/13/20 Page 8 of 8 Page ID
                                  #:7192




    1                            CERTIFICATE OF SERVICE
    2         The undersigned hereby certifies that a true and correct copy of the above and
    3   foregoing DEFENDANTS KINGSTON TECHNOLOGY CORPORATION,
    4   KINGSTON DIGITAL, INC., AND KINGSTON TECHNOLOGY
    5   COMPANY, INC.’S NOTICE OF 30(b)(6) DEPOSITION TO SPEX
    6   TECHNOLOGIES, INC. was served on October 16, 2019 via electronic mail to all
    7   counsel of record.
    8
                                                 /s/ David M. Hoffman________
    9                                            David M. Hoffman
                                                 hoffinan@fr.com
   10
   11                                            Attorneys for Defendants
                                                 Kingston Technology Corporation,
   12
                                                 Kingston Digital, Inc., and
   13                                            Kingston Technology Company, Inc.
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                11                      Kingston’s Notice of 30(b)(6)
                                                _________________________________ Deposition to SPEX
                                                                              8;16-cv-01790-JVS-AGR




                                         EXHIBIT 10
                                          Page 145
